Citation Nr: 1139847	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota in pertinent part granted service connection for bilateral hearing loss (zero percent from September 29, 2005).


FINDING OF FACT

Audiometric testing done for VA compensation purposes reveals no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the claim for a higher disability rating is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the August 2006 rating decision, the RO issued a letter in October 2005 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs), post-service medical records and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in March 2006 and March 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Also, the Board observes that the Veteran was scheduled for one other VA examination in October 2005, but failed to report for that examination.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's bilateral hearing loss as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted in this initial rating claim.  

Defective hearing is rated in accordance with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's bilateral hearing loss, the Board notes that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85.  When an examiner certifies that use of the speech discrimination test is not appropriate because of, for example, inconsistent speech discrimination scores, the degree of disability is to be based only on pure tone threshold averages utilizing Table VIA, Numeric Designation of Hearing Impairment Based Only on Pure tone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. § 4.86, which offers the possibility of a higher evaluation when exceptional patterns of hearing loss are present.  Exceptional patterns are those where the pure tone thresholds at each of the four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone threshold at 1000 Hertz is 30 decibels or less and the pure tone threshold at 2000 Hertz is 70 decibels or more.  As can be seen below, the Veteran does not have an exceptional hearing loss pattern.  Therefore, the provisions of 38 C.F.R. § 4.86 do not apply.

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss due to a worsening of his hearing.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran was afforded a VA audiological examination in March 2006.  His relevant pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
5
10
50
65
LEFT
10
25
65
70

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 90 percent in the right ear and 80 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table VI with regard to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score received a numeric designation of Level III.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

The Veteran submitted the results of a private audiological evaluation dated in January 2008.  Although the Veteran's pure tone thresholds were shown, the evaluation does not indicate that the speech audiometry results were in accordance with the Maryland CNC test.  The Board observes that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  

The Board is cognizant of the Court's recent holding in Savage v. Shinseki, 24 Vet. App. 259 (2011) that pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  However, the Court limited its holding "to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  In this case, the Board observes that the private audiogram does not indicate which speech discrimination test was used.  However, the Board finds a remand to ask the private examiner to report which speech discrimination test was used is not necessary.  Unlike in Savage where the time period between the appellant's private examinations and VA examinations were significant enough that staged ratings might apply, in this case, the Veteran was afforded a VA examination in March 2008, two months after the private evaluation.  The Veteran's private audiogram does not fall within the purview of Savage, since it is not relevant to rate the Veteran's bilateral hearing loss disability as the Veteran was afforded a VA examination two months later.  

Moreover, even if the Maryland CNC test was used, the results of the January 2008 private audiogram would not result in a compensable rating.  The examination revealed that the Veteran's relevant pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
25
65
70
LEFT
20
35
70
75

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  Pursuant to 38 C.F.R. 4.85, Table VI with regard to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, even if the audiometry results were in accordance with the Maryland CNC test, a compensable rating is still not warranted based on these results.  

The Veteran was afforded a VA audiological examination in March 2008.  His relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
20
25
60
65
LEFT
20
35
65
65

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table VI with regard to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score also received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

At that examination, the Veteran reported that he had a significant change in his hearing abilities, especially when in the presence of background noise.  

Additionally, the evidence shows that the Veteran has been employed throughout this appeal.  Statements from the Veteran's wife indicate that she cannot be in the same room with him when he watches television because the volume is too loud; he is unable to hear the phone ring; he has difficulty talking to relatives on the phone; and he has more difficulty hearing with background noise such as being in a vehicle.  See April 2006 and July 2007 statements.  Also, buddy statements received in February 2008 indicate that the Veteran has difficulty hearing.  In a May 2008 statement, the Veteran reported that he operated a dam at Kettle Falls.  He indicated that at his employment is an engine that has an alarm that will sound when it starts to overheat; and, that if he is unable to hear that alarm, the consequences could be devastating.  However, the Veteran did not actually report that he is unable to hear the alarm.  None of the Veteran's statements indicate that his bilateral hearing loss has an occupational impact.  

Here, the Veteran has been awarded a noncompensable rating throughout the pendency of this appeal.  For the reasons set forth above, the evidence does not show that he is entitled to a compensable rating for bilateral hearing loss at any time during the current appeal period.  Therefore, his increased rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Board acknowledges that the VA examinations do not contain descriptions of the functional effects of the Veteran's hearing loss disability.  However, the Veteran's and his wife's statements have provided descriptions of the functional effects of his bilateral hearing loss disability.  Such statements have been considered by the Board in evaluating the Veteran's bilateral hearing loss disability.  Additionally, the Veteran has not demonstrated any prejudice caused by deficiencies in the VA examinations.  Therefore, the Board finds that the evidence of record, to include the VA examination reports and the lay evidence from the Veteran and his wife, is sufficient to rate the Veteran's bilateral hearing loss disability.  

The Board acknowledges the Veteran's contention that he should be awarded a compensable rating because his hearing loss has worsened.  The Board notes, however, that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar at 10.  As discussed in detail herein, the evidence does not show that the rating schedule is inadequate to rate the Veteran's disability or that a referral for an extraschedular evaluation is necessary.  The Board also acknowledges the statements of the Veteran and his wife in reporting functional impairment, but reiterates that hearing loss evaluations are determined by a mechanical application of the rating schedule.  Id.  

The Board also acknowledges the representative's argument that a remand is necessary since a "calculator worksheet" was not used by the RO in denying the Veteran's claim pursuant to VA's Fast Letter 10-48, which requires that decision makers must use a hearing loss calculator that determines the appropriate diagnostic code, evaluation, and narrative for the rating decision.  See Hearing Loss Calculator, Fast Letter 10-48 (Dep't of Veterans Affairs Nov. 1, 2010).  However, the Board observes that the Veteran's claim was certified and transferred to the Board in 2009, prior to the issuance and effective date of the Fast Letter 10-48 in 2010.  Therefore, the Board finds that a remand to comply with the Fast Letter 10-48 is not required, especially as such remand would result in no additional benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Furthermore, as for the representative's argument for a remand citing Fast Letter 10-35 and Training Letter 09-05, the Board observes that those letters pertain to adjudicating service connection and not rating the disability.  With regards to Training Letter 10-02, the majority of that letter also pertains to adjudicating service connection and the only part of the letter pertaining to rating claims merely says that hearing impairment is evaluated pursuant to38 C.F.R. §§ 4.85, 4.86, which has been done.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a compensable schedular rating at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the criteria required for a compensable schedular rating at any time during the current appeal period.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's bilateral hearing loss has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the bilateral hearing loss has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected bilateral hearing loss.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has, therefore, not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


